



Exhibit 10.75



Schedule of Amendment to Omitted Credit Agreements


In accordance with Instruction 2 to Item 601(a) of Regulation S-K, the Credit
Agreement between the Company and LENSAR, Inc., (LENSAR) dated October 1, 2013
(the LENSAR Credit Agreement), was not filed because it is substantially similar
to the form of credit agreement that was filed as Exhibit 10.56 to the Company’s
Annual Report on Form 10-K filed on March 3, 2014. The Company has previously
summarized (i) the LENSAR Credit Agreement (as part of the same exhibit) and
(ii) the Amended and Restated LENSAR Credit Agreement (as exhibit 10.71 to the
Company’s Form 10-K filed February 23, 2016) the material details in which the
omitted credit agreements differed from the form of credit agreement. On
December 15, 2016 the Company and LENSAR entered into a second amended and
restated LENSAR Credit Agreement (the Amendment). The following schedule sets
forth the material details in which the omitted Amendments further modify the
form of credit agreement that was filed as Exhibit 10.56 to the Company’s Annual
Report on Form 10-K filed on March 3, 2014.




Execution Date
Borrower
Maturity Date
Amount Funded at Closing
Additional Available Credit
Additional Available Credit Funding Conditions
Outstanding Borrowings Interest Rate Per Annum
Interest Only Period
Principal Repayment Schedule
Change of Control Fee
December 16, 2016
LENSAR, Inc. (successor to LENSAR,LLC)
No change (December 15, 2020)
The Borrower is assuming $48.9 million in obligations outstanding under the
previously amended and restated credit agreement.
None
Not applicable.
No change to interest rate; however, the Borrower no longer has the option to
elect to pay interest in kind
No longer applicable
The full amount of the outstanding loans is due on the Maturity Date
No longer applicable






